PER CURIAM.
Ralph L. Fuller appeals the district court’s orders granting the Government’s motion to dismiss Fuller’s civil action for lack of jurisdiction and denying his request to amend the court’s judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Fuller v. Camus, No. CA-04-275-7 (W.D.Va. Oct. 27 and Nov. 23, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.